Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No. 1:20-cv-3819

ROCKY MOUNTAIN ASSOCIATION
OF RECRUITERS,

               Plaintiff,

v.

SCOTT MOSS, in his official capacity as
Director of the Division of Labor Standards
and Statistics of the Colorado Department
of Labor and Employment,

               Defendant.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


       Plaintiff Rocky Mountain Association of Recruiters (“Plaintiff”) brings this action against

Scott Moss, in his official capacity as Director of the Division of Labor Standards and Statistics of

the Colorado Department of Labor and Employment (“Defendant”), alleging as follows:

                                       INTRODUCTION

       1.      Plaintiff files this action to enjoin the enforcement of Colorado’s equal pay

transparency statute and regulations, which are facially unconstitutional under the Constitution of

the United States, in violation of the Commerce Clause, U.S. Const. art. I, sec. 8, cl. 3 (the

“Commerce Clause”) and the First Amendment, U.S. Const. amend I (the “First Amendment”).

       2.      Specifically, Plaintiff challenges Colorado’s “Part 2 of the Equal Pay for Equal

Work Act” (“EPEWA”), which was codified into law at C.R.S. §§ 8-5-201 to 8-5-203 (2021), and

its implementing regulations found at 7 C.C.R. 1103-13 (2021) (the “EPEWA Regulations”).
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 2 of 15




EPEWA and the EPEWA Regulations are unique statutory and regulatory requirements, and unlike

any requirements in any other State. These unconstitutional requirements include:

                  A. That employers must “disclose in each posting for each job opening the

                      hourly or salary compensation, or a range of the hourly or salary

                      compensation and a general description of all the benefits and other

                      compensation to be offered to the hired applicant[,]” C.R.S. § 8-5-201(2)

                      (2021) (the “Compensation Posting Requirement”);

                  B. That employers must comply with the Compensation Posting Requirement

                      not only for jobs located within Colorado, but also for remote jobs, see 7

                      C.C.R. 1103-13, Rule 4.3(B) (2021) (the “Remote Job Posting Rule”);

                  C. That employers “make reasonable efforts to announce, post, or otherwise

                      make known all opportunities for promotion to all current employees on the

                      same calendar day and prior to making a promotion decision;” C.R.S. § 8-

                      5-201(1) (2021) (the “Promotion Posting Requirement”);

                  D. That employers must comply with the Promotion Posting Requirement not

                      only for Colorado jobs or promotional opportunities, but for all jobs or

                      promotional opportunities available throughout the entire organization ,

                      nationwide and internationally, if the opportunity could be “considered a

                      promotion” for any employee in Colorado, and without regard for whether

                      any Colorado employee is “qualified” for the opportunity or whether there

                      is an actual job vacancy, 7 C.C.R. 1103-13, Rules 4.2 et. seq. and 4.3(A)

                      (2021) (the “Out-of-State Promotion Posting Rules”); and



                                               2
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 3 of 15




                   E. That employers are limited in their power to conduct confidential internal

                      searches to replace current employees, by requiring that if the employer

                      discloses the opportunity to any employee, it must also disclose the

                      opportunity to all Colorado employees who have “substantially similar”

                      jobs, 7 C.C.R. 1103-13, Rule 4.2.5(A) (the “Confidential Search

                      Restriction”).

        3.     Plaintiff and its members strongly support Colorado’s stated goals of eliminating

pay inequality based on sex or other protected categories. However, the methods that Colorado

has chosen to achieve these goals, through EPEWA and the EPEWA Regulations, are extremely

burdensome to employers, create an unworkable interstate statutory scheme well beyond

Colorado’s borders, destroy the value of Plaintiff’s member’s trade secrets, and place Colorado

employers at a competitive disadvantage—all without any reasonable relation to achieving “equal

pay.”

        4.     As explained in detail below, EPEWA and the EPEWA Regulations facially

conflict with the First Amendment, based on United States Supreme Court precedent regarding

prohibitions on the government’s ability to “compel” speech from private citizens. Under this

precedent, EPEWA and the EPEWA Regulations violate the First Amendment rights of Plaintiff’s

members because they impose an undue burden on employers to make forced disclosures that are

not reasonably related to Colorado’s interests regarding equal pay.

        5.     As explained in detail below, EPEWA and the EPEWA Regulations also facially

conflict with the Commerce Clause, based on United States Supreme Court precedent regarding

the “Dormant Commerce Clause.” EPEWA and the EPEWA Regulations violate the Dormant



                                                3
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 4 of 15




Commerce Clause because they conflict with the statutes and regulations of other states, are

inconsistent with other states’ statutory schemes, and impose a burden on interstate commerce that

is clearly excessive in relation to their putative local benefits.

        6.        As explained in detail below, if Defendant is allowed to enforce EPEWA and the

EPEWA Regulations against Plaintiff’s members, then Plaintiff’s members will suffer immediate

and irreparable harm, in the form of direct infringement of their constitutional rights constituting

per se irreparable injury, in addition to severe burdens imposed on Plaintiff’s members further

detailed below.

        7.        Accordingly, Plaintiff respectfully requests that the Court (1) grant a declaratory

judgment that EPEWA and the EPEWA Regulations are facially invalid and unconstitutional; and

(2) issue an order preliminarily and permanently enjoining Defendant from enforcing EPEWA and

the EPEWA Regulations.

                                              PARTIES

        8.        Plaintiff Rocky Mountain Association of Recruiters is a non-profit professional

trade organization that promotes excellence in the recruitment and executive search industry

throughout Colorado. This suit is germane to Plaintiff’s mission to support the recruitment and

executive search businesses that form its membership, who would otherwise have standing to sue

in their capacities as employers, and as businesses who support employers with their hiring goals.

Plaintiff seeks only declaratory and injunctive relief, and neither the claims asserted nor the relief

requested requires the participation of Plaintiff’s individual members in the suit. See Hunt v.

Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1971).




                                                    4
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 5 of 15




          9.     Defendant Moss is the Director of the Division of Labor Standards and Statistics

(the “Division”), which is part of the Colorado Department of Labor and Employment (“CDLE”).

The Division issued the EPEWA Regulations implementing EPEWA and is charged with the

enforcement of EPEWA and the EPEWA Regulations. Mr. Moss is sued in his official capacity

only.     The main office of the Division is located in Denver, Colorado, within the District of

Colorado.

                                  JURISDICTION AND VENUE

          10.    This Court has jurisdiction over this action under 28 U.S.C. § 1331, because both

of Plaintiff’s claims arise under the U.S. Constitution and 42 U.S.C. § 1983, which provides that

“[e]very person who, under color of any statute . . . of any State . . . subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be

liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.”

          11.    As discussed in detail below, EPEWA and the EPEWA Regulations conflict with

the Commerce Clause and violate the First Amendment, and thereby deprive Plaintiff and its

members of enforceable rights secured by the Constitution of the United States and the Bill of

Rights.

          12.    In addition, this Court has jurisdiction under 28 U.S.C. § 1331 because enforcement

of EPEWA and the EPEWA Regulations would violate the Supremacy Clause, and thus may be

enjoined under established principles of equity. See Armstrong v. Exception Child Center, Inc.,

135 S. Ct. 1378, 1384 (2015).




                                                   5
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 6 of 15




        13.     This Court similarly has the power to “declare the rights and other legal relations

of any interested party seeking such declaration.” 28 U.S.C. § 2201.

        14.     Venue lies in this judicial district under 28 U.S.C. § 1391(b)(1) because the

Defendant resides in this district.

                      THE EPEWA AND THE EPEWA REGULATIONS

        15.     The Colorado Legislature passed EPEWA on May 13, 2019, and the Governor of

Colorado signed it into law on May 20, 2019.

        16.     Under EPEWA and Colorado’s Administrative Procedure Act, C.R.S. §§ 24-4-103

and 105, the Director of the Division has the authority to adopt rules and regulations to enforce,

execute, implement, apply, and interpret EPEWA.

        17.     On November 10, 2020, the Division adopted the EPEWA Regulations, found at 7

C.C.R. 1103-13 (2021), purporting to regulate the implementation and enforcement of EPEWA.

        18.     EPEWA and the EPEWA Regulations become effective on January 1, 2021.

        19.     EPEWA and the EPEWA Regulations apply to any person or entity that employs

even a single employee in Colorado. C.R.S. § 8-5-101(5).

        20.     EPEWA has two primary requirements, both challenged by Plaintiff in this lawsuit:

the Compensation Posting Requirement and the Promotion Posting Requirement.

        21.     The Compensation Posting Requirement requires employers to “disclose in each

posting for each job opening the hourly or salary compensation, or a range of the hourly or salary

compensation and a general description of all the benefits and other compensation to be offered to

the hired applicant.” C.R.S. § 8-5-201(2) (2021).




                                                 6
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 7 of 15




       22.       Under the Remote Job Posting Rule created by the EPEWA Regulations, the

Compensation Posting Requirement applies not only to jobs located in Colorado, but also to remote

jobs that are not required to be performed in Colorado, but merely theoretically could be performed

within the state. See 7 C.C.R. 1103-13, Rule 4.3(B) (2021).

       23.       The Promotion Posting Requirement requires employers to “make reasonable

efforts to announce, post, or otherwise make known all opportunities for promotion to all current

employees on the same calendar day and prior to making a promotion decision.” C.R.S. § 8-5-

201(1) (2021).

       24.       Under the Out-of-State Promotion Posting Rules created by the EPEWA

Regulations, the Promotion Posting Requirement applies not only to an employer’s job vacancies,

but also to “promotions-in-seat,” where there is no true job vacancy but the employer intends to

elevate an employee to a more advanced job title based on that employee’s own accomplishments

(i.e., after two years on the job, an employer intends to “promote” an employee from the position

of Engineer I to the position of Engineer II). The Out-of-State Promotion Posting Rules also

extend the Promotion Posting Requirement to such opportunities available throughout the entire

organization, nationwide and even internationally—not just to opportunities located within

Colorado. The Out-of-State Promotion Posting Rules also demand that the employer comply with

the Promotion Posting Requirement regardless of whether any Colorado employees are qualified

or eligible for any of the opportunities. See 7 C.C.R. 1103-13, Rules 4.2 et. seq. and 4.3(A) (2021).

       25.       Confidential searches undertaken by employers to replace underperforming

employees are only partially exempted from EPEWA and the EPEWA Regulations.                      The

Confidential Search Restriction, 7 C.C.R. 1103-13, Rule 4.2.5(A), purports to permit an employer



                                                  7
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 8 of 15




to partially forgo the Compensation and Promotion Posting Requirements under these

circumstances; however, if the employer discloses the opportunity to any current employee, it must

also disclose the opportunity to all Colorado employees meeting the opportunity’s minimum

requirements, as well as those with “substantially similar jobs.”

       26.     EPEWA and the EPEWA Regulations impose heavy burdens on Plaintiff’s

members. Among other things, these laws require Plaintiff’s members to publicly disclose the

compensation ranges they believe they might pay Colorado and remote employees, thereby

destroying the trade secret and competitive advantage of that information. These laws also place

Plaintiff’s members, as both employers and as recruiters, at a significant disadvantage to their out-

of-state competitors by restricting their ability to undertake confidential searches for employees.

Plaintiff expects that the laws will essentially eliminate the market for recruiters who perform

confidential searches for their clients. Finally, the laws require significant and costly changes to

Plaintiff’s members’ hiring practices, including: forcing them to undertake the significant time

and cost to develop systems to track and post all promotional opportunities, within their entire

organizations, nationwide and even internationally, and including in-line promotions for which

there are not vacancies, for disclosure to Colorado employees who may not even be qualified or

eligible for those opportunities; to determine “up front” an appropriate pay range for its Colorado

and remote positions, a calculation that takes time and is dependent on complicated variables; and

to find substitutes to the confidential search process that many employers rely on to expand and

grow their businesses.




                                                 8
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 9 of 15




       27.     Because of the burdens imposed by EPEWA and the EPEWA Regulations, Plaintiff

is aware of businesses who have decided not to employ further individuals within Colorado, and

who will restrict their remote jobs from being performed within Colorado.

       28.     EPEWA’s legislative declaration states that the intent of EPEWA is to “pass

legislation that helps to close the pay gap in Colorado and ensure that employees with similar job

duties are paid the same wage rate regardless of sex, or sex plus another protected status.” Senate

Bill 19-085, Section 2(2). The legislation and its implementing regulations are not reasonably

related to achieving the legislature’s purported objective and impose burdens constituting

irreparable harm on employers in ways that are contrary to the legislature’s purported objective.

The First Amendment Prohibits “Compelled Speech” That Is Unduly Burdensome and Not
               Reasonably Related to a Substantial Government Interest

       29.     The First Amendment prohibits state entities from compelling commercial speech

from private citizens unless the speech is reasonably related to a substantial government interest,

and does not impose an undue burden on the speaker. See Zauderer v. Office of Disciplinary

Counsel of the Supreme Court of Ohio, 471 U.S. 626 (1985).

       30.     The requirements of EPEWA and the EPEWA Regulations are not reasonably

related to Colorado’s asserted interests.     There is little to no evidence that the disclosures

compelled by EPEWA and the EPEWA Regulations will have any effect at all on the pay gap in

Colorado, or will ensure that employees with similar job duties are paid the same wage rate

regardless of sex, or sex plus another protected status.

       31.     Because EPEWA and the EPEWA Regulations do not reasonably relate to

Colorado’s asserted interests, and yet simultaneously place heavy burdens on Plaintiff’s members,

these laws violate Plaintiff’s members’ rights under the First Amendment to be free of


                                                  9
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 10 of 15




governmentally-“compelled” speech.

  The Dormant Commerce Clause Preempts State Regulations That Conflict With Other
 States’ Laws, Impose Unique Requirements, or Excessively Burden Interstate Commerce
                         in Relation to Putative Local Benefits

       32.     The “Dormant Commerce Clause” derives from the Commerce Clause, which

states: “Congress shall have [the] power . . . [t]o regulate commerce . . . among the several States.”

See, e.g., Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970).

       33.     State statutes or regulations that conflict with other states’ regulatory regimes

excessively burden interstate commerce, and thus violate the Dormant Commerce Clause. See,

e.g., Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 351 (1971); Bioganic Safety

Brands, Inc. v. Ament, 174 F.Supp.2d 1168, 1184 (D. Colo. 2001) (“It is enough for the state’s law

to conflict with other states’ laws” for a law to violate the dormant Commerce Clause).

       34.     EPEWA and the EPEWA Regulations conflict with the statutory schemes of

Illinois and Massachusetts, which prohibit disclosure of wage or salary information of employees

without written consent. See 820 Ill. Comp. Stat. Ann. 112/10(b); M.G.L.A. ch. 149, § 105A(c)(3).

Where the salary range for a job is narrow or there are small numbers of other individuals working

in the same position, disclosing salary ranges pursuant to these laws is no different than disclosing

existing employees’ compensation. Employers operating in Illinois or Massachusetts as well as

Colorado cannot simultaneously comply with the Compensation Posting Requirement and/or the

Remote Job Posting Rule and these other states’ laws.

       35.     State statutes can also violate the Dormant Commerce Clause when their

requirements impose interstate burden “out of line with the requirements of the other States,” even

if there is no direct statutory conflict. Bibb v. Navajo Freight Lines, Inc., 359 U.S. 520, 529-30



                                                 10
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 11 of 15




(1959). Because EPEWA and the EPEWA Regulations “impose[] . . .unique requirement[s] not

in place in any other state,” they cannot stand, even leaving aside any direct conflict with other

state laws. Bioganic Safety, 174 F. Supp.2d at 1184.

        36.     Finally, a state statute or regulation violates the Dormant Commerce Clause if “the

burden imposed on [interstate] commerce is clearly excessive in relation to the putative local

benefits.” Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970).

        37.     The putative local benefit of EPEWA and the EPEWA Regulations is narrowing of

the “. . . pay gap in Colorado” and/or a higher incidence of “employees with similar job duties

[being] paid the same wage rate regardless of sex, or sex plus another protected status.” See Senate

Bill 19-085, Section 2(2). However, there is little to no evidence that the disclosures compelled

by EPEWA and the EPEWA Regulations will have any effect at all on the pay gap in Colorado,

or will ensure that Colorado employees with similar job duties are paid the same wage rate

regardless of sex, or sex plus another protected status.

        38.     The burdens on Plaintiff’s members, as described above, are clearly excessive in

relation to the putative local benefits conferred within Colorado. See Raymond Motor Transp.,

Inc. v. Rice, 434 U.S. 429, 442 (1978) (holding regulations violated the Dormant Commerce

Clause where they imposed a substantial burden on the interstate movement of goods, and the state

“failed to make even a colorable showing” that the regulations contributed to a local public

benefit).

            The Division Will Actively Enforce EPEWA and the EPEWA Regulations

        39.     Plaintiff’s members face a real and imminent threat that EPEWA and the EPEWA

Regulations will be vigorously enforced. Colorado will enforce violations of these laws through



                                                 11
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 12 of 15




the Division.   Employees may file complaints alleging violations of EPEWA or the EPEWA

Regulations with the Division, which will investigate the complaints and issue orders and fines

related to violations. See 7 CCR 1103-13.

       40.      Violation of EPEWA or the EPEWA Regulations subject an employer to a fine

ranging from $500.00 to $10,000.00 per violation, with each violation corresponding to each

alleged promotional opportunity or job posting. C.R.S. § 8-5-203(4).

             EPEWA and the EPEWA Regulations Will Cause Irreparable Harm to
                                Plaintiff’s Members

       41.      Plaintiff’s members will suffer irreparable harm if EPEWA and the EPEWA

Regulations are allowed to stand. Because EPEWA and the EPEWA Regulations violate the

constitutional rights of Plaintiff’s members, they cause those members per se irreparable harm.

See Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion) (regarding First Amendment

rights); ACLU v. Johnson, 194 F.3d 1149, 1163 (10th Cir. 1999) (citation omitted) (regarding

rights under the Commerce Clause).

       42.      Plaintiff’s members will also be irreparably harmed by EPEWA and the EPEWA

Regulations because their trade secret employee compensation information will be publicly

available, and once publicly disclosed cannot be returned to secrecy, and will cause Colorado

employers to incur the substantial costs and burdens on their interstate businesses that employers

outside Colorado will not be required to incur.




                                                  12
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 13 of 15




                                         CAUSES OF ACTION

                                           COUNT I
             Violation of the First Amendment to the Constitution of the United States

       43.     Plaintiff repeats and re-alleges paragraphs 1-42 as if set forth fully herein.

       44.     Under the Supremacy Clause, the “laws of the United States . . . shall be the

supreme law of the land; and the judges in every state shall be bound thereby, anything in the

Constitution or laws of any State to the contrary notwithstanding.” U.S. Const. art. VI, cl. 2.

       45.     Any state law that conflicts with the Constitution of the United States, or the Bill

of Rights, violates the Supremacy Clause.

       46.     For the reasons discussed above, EPEWA and the EPEWA Regulations constitute

“compelled” speech in violation of the First Amendment, U.S. Const. amend I, and therefore

violate the Supremacy Clause, and are unlawful.

       47.     Federal courts of equity have the power to enjoin unlawful actions by state officials.

Such equitable relief has traditionally been available in the federal courts to enforce federal law.

       48.     Defendant is charged with enforcing EPEWA and the EPEWA Regulations.

       49.     Therefore, this Court can and should exercise its equitable power to enter an

injunction precluding the Defendant from enforcing EPEWA and the EPEWA Regulations.

                                     COUNT II
    Violation of the Dormant Commerce Clause of the Constitution of the United States

       50.     Plaintiff repeats and re-alleges paragraphs 1-49 as if set forth fully herein.

       51.     For the reasons discussed above, EPEWA and the EPEWA Regulations also

conflict with the Dormant Commerce Clause, U.S. Const. art I, sec. 8, cl. 3, and therefore violate

the Supremacy Clause, and are unlawful.



                                                 13
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 14 of 15




       52.     Therefore, this Court can and should exercise its equitable power to enter an

injunction precluding the Defendant from enforcing EPEWA and the EPEWA Regulations.

                                           COUNT III
                                            42 U.S.C. § 1983

       53.     Plaintiff repeats and re-alleges paragraphs 1-52 as if set forth fully herein.

       54.     For the reasons discussed above, EPEWA and the EPEWA Regulations conflict

with the Dormant Commerce Clause and violate the First Amendment, and thereby deprive

Plaintiff and its members of enforceable “rights” secured by federal law.

       55.     Under 42 U.S.C. § 1983, this Court has the power to enforce the rights of Plaintiff’s

members and to enter an injunction precluding the Defendant from enforcing EPEWA or the

EPEWA Regulations.

       56.     Therefore, this Court can and should exercise its powers under 42 U.S.C. § 1983 to

enter an injunction precluding the Defendant from enforcing EPEWA and the EPEWA

Regulations.

                                COUNT IV: Declaratory Relief

       57.     Plaintiff repeats and re-alleges paragraphs 1-56 as if set forth fully herein.

       58.     For the reasons discussed above, EPEWA and the EPEWA Regulations conflict

with the Dormant Commerce Clause and violate the First Amendment, and thereby deprive

Plaintiff and its members of enforceable “rights” secured by federal law.

       59.     With exceptions not relevant here, in any “case of actual controversy within [their]

jurisdiction,” federal courts have the power to “declare the rights and other legal relations of any

interested party seeking such declaration.” 28 U.S.C. § 2201.




                                                 14
Case 1:20-cv-03819-STV Document 1 Filed 12/29/20 USDC Colorado Page 15 of 15




       60.    This Court can and should exercise its equitable power to enter a declaration stating

that EPEWA and the EPEWA Regulations violate the First Amendment and the Dormant

Commerce Clause, are therefore unlawful.

                                   PRAYER FOR RELIEF

              WHEREFORE, Plaintiff respectfully requests that the Court:

              A.     Declare that EPEWA and the EPEWA Regulations are invalid as against

the Dormant Commerce Clause and the First Amendment;

              B.     Preliminarily and permanently enjoin Defendant from enforcing EPEWA

or the EPEWA Regulations;

              C.     Enter judgment in favor of Plaintiff;

              D.     Award Plaintiff its costs and attorneys’ fees incurred in bringing this action;

and

              E.     Grant Plaintiff such other relief as the Court deems just and proper.

       Respectfully submitted this 29th day of December, 2020.

                                            s/ Joshua B. Kirkpatrick
                                            Joshua B. Kirkpatrick
                                            Jennifer S. Harpole
                                            Grace L. McGuire
                                            LITTLER MENDELSON, P.C.
                                            1900 Sixteenth Street, Suite 800
                                            Denver, CO 80202
                                            Phone: 303.629.6200
                                            Fax: 303.629.0200
                                            Email: jkirkpatrick@littler.com
                                                    jharpole@littler.com
                                                    gmcguire@littler.com
                                            Attorneys for Plaintiff
Plaintiff’s Address:
11755 Airport Way, Suite 114
Broomfield, CO 80021


                                               15
